                  Case 20-06503                       Doc 2          Filed 03/06/20      Entered 03/06/20 17:10:27               Desc Main
                                                                        Document         Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Husam J. Shuibat
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS                                        Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$4,775.00 per Month for 58 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 20-06503                       Doc 2            Filed 03/06/20         Entered 03/06/20 17:10:27         Desc Main
                                                                          Document            Page 2 of 7
 Debtor                Husam J. Shuibat                                                                   Case number


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $276,950.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               First Mortgage
                               on Debtor's
                               Primary
                               Residence: 5907
                               W. 103rd Street
                               Oak Lawn, IL
 FCI Lender                    60453 Cook                                                  Prepetition:
 Services, Inc.                County                                         $858.70                $0.00        0.00%             $0.00           $49,804.60
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               Arrears on First
                               Mortgage on
                               Debtor's Primary
                               Residence: 5907
                               W. 103rd Street
                               Oak Lawn, IL
 FCI Lender                    60453 Cook                                                  Prepetition:
 Services, Inc.                County                                           $0.00         $66,255.94          0.00%        $1,299.14            $66,255.94
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)




Official Form 113                                                                       Chapter 13 Plan                                        Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 20-06503                       Doc 2            Filed 03/06/20         Entered 03/06/20 17:10:27        Desc Main
                                                                          Document            Page 3 of 7
 Debtor                Husam J. Shuibat                                                                   Case number

                               Second
                               Mortgage on
                               Debtor's Primary
                               Residence: 5907
                               W. 103rd Street
                               Oak Lawn, IL
 Real Time                     60453 Cook                                                  Prepetition:
 Resolutions                   County                                         $492.85                $0.00        0.00%            $0.00           $28,585.30
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               Arrears on
                               Second
                               Mortgage on
                               Debtor's Primary
                               Residence: 5907
                               W. 103rd Street
                               Oak Lawn, IL
 Real Time                     60453 Cook                                                  Prepetition:
 Resolutions                   County                                           $0.00         $20,296.85          0.00%         $397.98            $20,296.85
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               Current payment:
                               2017 Chrysler
                               Pacifica 38000
 Santander                     miles                                                       Prepetition:
 Consumer USA                  Good condition                                 $860.76                $0.00        0.00%            $0.00           $49,924.08
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               Arrears: 2017
                               Chrysler Pacifica
 Santander                     w/38K miles in                                              Prepetition:
 Consumer USA                  good condition                                   $0.00          $9,918.24         15.65%         $275.87            $14,069.45
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

Official Form 113                                                                       Chapter 13 Plan                                       Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 20-06503                       Doc 2          Filed 03/06/20          Entered 03/06/20 17:10:27                    Desc Main
                                                                        Document             Page 4 of 7
 Debtor                Husam J. Shuibat                                                                   Case number


                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of          Amount of         Amount of          Interest      Monthly    Estimated
 creditor              amount of                                     collateral        claims senior     secured claim      rate          payment to total of
                       creditor's                                                      to creditor's                                      creditor   monthly
                       total claim                                                     claim                                                         payments
                                             Current
                                             Payment:
                                             2010
                                             Chrysler
                                             Town and
                                             Country
                                             180000
                                             miles
 Bank Of                                     Fair
 America               $2,218.00             Condition               $2,218.00               $0.00          $2,218.00        6.25%           $49.79           $2,539.43
                                             Past Due
                                             R/E Taxes
                                             on
                                             Debtor's
                                             Primary
                                             Residence:
                                             5907 W.
                                             103rd
                                             Street Oak
                                             Lawn, IL
                                             60453
                                             Cook
 Cook                                        County
 County                                      PIN:
 Clerk,                $10,763.2             24-17-211-              $341,918.0         $350,228.                                                             $10,763.2
 David Orr             7                     017-0000                0                        84           $10,763.27        0.00%          $211.04                   7

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

     Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                            Amount of claim             Interest rate     Monthly plan      Estimated total
                                                                                                                         payment           payments by trustee
                                     1 portable oxygen
                                     generator for medical
 Synchrony Bank                      use                                   $2,600.00                         0.00%               $49.02                       $2,500.00
                                                                                                                         Disbursed by:
                                                                                                                            Trustee

Official Form 113                                                                      Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                  Case 20-06503                       Doc 2          Filed 03/06/20       Entered 03/06/20 17:10:27             Desc Main
                                                                        Document          Page 5 of 7
 Debtor                Husam J. Shuibat                                                            Case number

 Name of Creditor                    Collateral                         Amount of claim        Interest rate     Monthly plan   Estimated total
                                                                                                                 payment        payments by trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.50% of plan payments; and
             during the plan term, they are estimated to total $15,232.54.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,800.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 13,733.87 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ $0.00           .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


Official Form 113                                                                Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 20-06503                       Doc 2          Filed 03/06/20     Entered 03/06/20 17:10:27       Desc Main
                                                                        Document        Page 6 of 7
 Debtor                Husam J. Shuibat                                                               Case number

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1. Santander shall retain its lien upon the 2017 Chrysler Pacifica until payment of the underlying debt in full as determined
 under non-bankruptcy law. Further, Debtor will comply with all of the terms and provisions of the retail installment contract,
 including, but not limited to, the maintenance of insurance on the vehicle. Trustee will make all arrearage and post petition
 payments to Santander and the debt shall not be discharged pursuant to 1328 of the Bankruptcy Code unless obligations
 under the retail installment contract have been satisfied in full upon the successful completion of the Plan.

 2. Bank of America shall retain its lien upon the 2010 Chrysler Town and Country until the earlier of either the full payment
 of the debtor for the fair market value of the vehicle or the entry of a discharge order for the debtor in this case. Further,
 Debtor will comply with the maintenance of insurance on the vehicle. Trustee will make all post petition payments to Bank of
 America and the debt shall not be discharged pursuant to 1328 of the Bankruptcy Code unless obligations under the retail
 installment contract have been satisfied in full upon the successful completion of the Plan.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Husam J. Shuibat                                                 X
       Husam J. Shuibat                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 6, 2020                                             Executed on

 X     /s/ Patrick Tang                                                          Date     March 6, 2020
       Patrick Tang 6327672
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113                                                               Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-06503                       Doc 2          Filed 03/06/20   Entered 03/06/20 17:10:27           Desc Main
                                                                        Document      Page 7 of 7
 Debtor                Husam J. Shuibat                                                           Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                         $228,936.22

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $13,302.70

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $2,500.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $18,032.54

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $13,733.87

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                $276,505.33




Official Form 113                                                               Chapter 13 Plan                                         Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
